 


110 HR 7259 IH: Security Clearance Oversight and Accountability Act
U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7259 
IN THE HOUSE OF REPRESENTATIVES 
 
October 3, 2008 
Ms. Eshoo (for herself and Mr. Issa) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the National Security Act of 1947 to revise reporting requirements related to security clearances. 
 
 
1.Short titleThis Act may be cited as the Security Clearance Oversight and Accountability Act.  
2.Reports relating to security clearances 
(a)Reports 
(1)In generalTitle V of the National Security Act of 1947 (50 U.S.C. 413 et seq.) is amended by adding at the end the following new section: 
 
508.Reports on security clearances 
(a)Quadrennial audit of position requirements 
(1)In generalThe President shall every four years conduct an audit of how the executive branch determines whether a security clearance is required for a particular position in the Federal Government. 
(2)SubmissionNot later than 30 days after the completion of an audit conducted under paragraph (1), the President shall submit to Congress the results of such audit.  
(b)Report on security clearance determinations 
(1)In generalNot later than February 1 of each year, the President (or a designee of the President) shall submit to Congress a report on the security clearance process. Such report shall include, for each security clearance level— 
(A)the number of government employees who— 
(i)held a security clearance at such level as of October 1 of the preceding year; and 
(ii)were approved for a security clearance at such level during the preceding fiscal year; 
(B)the number of contractors who— 
(i)held a security clearance at such level as of October 1 of the preceding year; and 
(ii)were approved for a security clearance at such level during the preceding fiscal year; and 
(C)for each element of the intelligence community— 
(i)the amount of time it took to process the fastest 80 percent of security clearance determinations for such level; 
(ii)the amount of time it took to process the fastest 90 percent of security clearance determinations for such level; 
(iii)the number of open security clearance investigations for such level that have remained open for— 
(I)4 months or less; 
(II)between 4 months and 8 months; 
(III)between 8 months and 12 months; and 
(IV)more than a year; 
(iv)the percentage of reviews that result in a denial or revocation of a security clearance; 
(v)the percentage of investigations that resulted in incomplete information; and 
(vi)the percentage of investigations that did not result in enough information to make a decision on potentially adverse information. 
(2)Security clearance levelsFor purposes of paragraph (1), the Director of National Intelligence may consider— 
(A)security clearances at the level of confidential and secret as one security clearance level; and 
(B)security clearances at the level of top secret or higher as one security clearance level.  
(c)Director of OMBNot later than February 1 of each year, the Director of the Office of Management and Budget shall submit to Congress a report on security clearance determinations completed or ongoing during the preceding fiscal year that have taken longer than 1 year to complete. Such report shall include— 
(1)the number of security clearance determinations for positions as employees of the Federal Government that required more than 1 year to complete; 
(2)the number of security clearance determinations for contractors that required more than 1 year to complete; 
(3)the agencies that investigated and adjudicated such determinations; and 
(4)the cause of significant delays in such determinations. .  
(2)Report on metrics for adjudication qualityNot later than 180 days after the date of enactment of this Act, the President shall submit to Congress a report on security clearance investigations and adjudications. Such report shall include— 
(A)Federal Government-wide adjudication guidelines and metrics for adjudication quality; 
(B)a plan to improve the professional development of security clearance adjudicators; 
(C)metrics to evaluate the effectiveness of interagency clearance reciprocity; and 
(D)Federal Government-wide investigation standards and metrics for investigation quality. 
(b)Initial auditThe first audit required to be conducted under section 508(a)(1) of the National Security Act of 1947 (as added by subsection (a)) shall be completed not later than February 1, 2010. 
 
